Opinion by
Dallinger, J.
It appeared from the testimony that the merchandise in question is imported in a knocked-down condition. The vice president of the importing company testified that the apparatus comes in a case with parts separated and that they are assembled in the United States; that the machine consists of a balance, on which the sample of the sand to be tested for moisture is weighted in the shop or foundry, and stated that a sample of the sand is placed in the cap of the shaker and a measured amount of reagent (calcium carbide) is also placed therein; that it is held horizontally so it does not mix, the cap is put on and the operator shakes the shaker which causes the carbide to react with moisture in the sand, forming acetylene gas; that the pressure of that gas is translated by this gauge or machine to the percentage of moisture; and that it is used in foundries as a “control machine on moistures in sands,” the moisture registering on the dial. He also testified that there were five separate parts of the machine, and a gauge identical in construction with the one located in the base of said shaker was admitted as illustrative exhibit A. He further testified that the gauge is screwed in, a gas is produced which enters into a tube, the tube being expanded by the pressure; and that “there is a link connecting the tube with a ratchet gear, so that when the tube is straightened out the lever pulls'the gear, which in turn actuates a pinion gear on which the needle sits, which points on the dial, so that as your pressure goes up and your needle goes up it definitely points to the moisture that is in the sand.” He stated that this is a mechanical arrangement of a tube, levers, and gears, to translate the pressure to percentage of moisture. On the record presented it was found that the so-called speedy moisture tester is a mechanical contrivance which utilizes, modifies, and applies energy or force for the transmission of motion. Following Simon, Buhler & Baumann (Inc.) v. United States (8 Ct. Cust. Appls. 273, T. D. 37537) the merchandise was found to be a machine and held dutiable at 27)4 percent ad valorem under paragraph 372 as claimed.